Citation Nr: 1758641	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected panic disorder without agoraphobia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1995.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2013, March 2016, and December 2016, the Board remanded the matter for further evidentiary development.  Unfortunately, for the reasons set forth below, another remand is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the body of its December 2016 remand, the Board explained that the Veteran's representative had recently contended that service connection for sleep apnea should be awarded as secondary to the service-connected panic disorder.  Given the evidence of record showing that the manifestations of the Veteran's service-connected psychological disability included sleep impairment, the Board determined that an opinion on secondary service-connection was necessary to ascertain whether the Veteran's service-connected panic disorder may have caused or aggravated his sleep apnea.  

In the action paragraphs of the December 2016 remand, the Board instructed the AOJ to obtain an opinion as to (1) whether the Veteran's sleep apnea was caused by the Veteran's service-connected panic disorder; and (2) whether the Veteran's cervical spine disability is aggravated by his service-connected panic disorder.  This latter instruction was obviously due to a typographical error, given the issue on appeal.  

Pursuant to the Board's remand instructions, the AOJ obtained a January 2017 VA medical opinon.  Unfortunately, on the question of aggravation, because of the Board's typographical error, the examiner addressed the cervical spine issue, rather than the sleep apnea issue.  As a result, an opinion as to whether the Veteran's service-connected panic disorder may have aggravated his sleep apnea is still required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who provided  the January 2017 VA medical opinion, or to a qualified clinician if the physician is unavailable, for the purpose of obtaining an addendum opinion clarifying the etiology of the Veteran's sleep apnea.  If the examiner determines that the addendum opinion cannot be provided without an examination, one should be scheduled.
 
The examiner should answer the following:

Is it at least as likely as not that the Veteran's service-connected panic disorder aggravated his sleep apnea (i.e., permanently worsened the underlying disability beyond its normal progression)? 

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A complete rationale must be provided.  

2.  After conducting any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






